Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, (Thomas Sexton, Reg. No. 57,070), on August 30, 2021.

The application has been amended as follows: 



at least one memory storing instructions; and 

at least one processor configured to execute the instructions to perform:

estimating a gaze of a face included in a face image with a plurality of estimators; and

determining a gaze of the face, based on first condition information including a condition relating to capture of the face image, a plurality of pieces of second condition information each including the condition associated with one estimator the plurality of estimators, and the estimated plurality of gazes, wherein the condition includes a range of the gaze to be estimated; and

executing weighted calculation conforming to a weight determined for each of a plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; wherein the weight is determined based on an overlap ratio at which ranges of gazes overlap.

2.	(Previously Presented): The gaze estimation device according to claim 1, wherein
the condition includes an imaging condition by an imaging device.

3.	(Canceled).

4.	(Canceled).

5.	(Previously Presented): The gaze estimation device according to claim 1, wherein
the at least one processor is configured to execute the instructions to perform:
determining the weight, based on a result of comparison between the second condition information and the first condition information.

6.	(Previously Presented): The gaze estimation device according to claim 5, wherein
the at least one processor is configured to execute the instructions to perform:
making the weight greater as the second condition information is closer to the first condition information.

7.	(Canceled).
8.	(Currently Amended): The gaze estimation device according to claim 1, wherein:
the at least one processor is further configured to execute the instructions to perform:
acquiring the face image;
acquiring the first condition information;
extracting a peripheral region of an eye from the acquired face image; and
outputting gaze information indicating a gaze, and 

estimating the gaze of the face by use of the peripheral region in the face image.

9.	(Currently Amended): A gaze estimation method, comprising:

estimating a gaze of a face included in a face image with a plurality of estimators; and

determining a gaze of the face, based on first condition information including a condition relating to capture of the face image, a plurality of pieces of second condition information each including the condition associated with one estimator the plurality of estimators, and the estimated plurality of gazes, wherein the condition includes a range of the gaze to be estimated; and

executing weighted calculation conforming to a weight determined for each of a plurality 
of  gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; wherein the weight is determined based on an overlap ratio at which ranges of gazes overlap.


10.	(Currently Amended): A non-transitory computer-readable program recording medium recording a program which causes a computer to execute:

processing of estimating a gaze of a face included in a face image with a plurality of estimators; and

processing of determining a gaze of the face, based on first condition information including a condition relating to capture of the face image, a plurality of pieces of second condition information each including the condition associated with one estimator the plurality of estimators, and the estimated plurality of gazes, wherein the condition includes a range of the gaze to be estimated; and

processing of executing weighted calculation conforming to a weight determined for each of a plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; wherein the weight is determined based on an overlap ratio at which ranges of gazes overlap.

11.	(Previously presented): The gaze estimation device according to claim 1, wherein the plurality of estimators learn based on face images that are different in the condition from one another.













Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Independent claims 1, 9, and 10 are allowable over the prior art of record.
-- Claims 2-3, 5-6, 8, and 11 are allowable as they depend from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the weight is determined based on an overlap a ratio at which ranges of gazes overlap”

	The relevant prior art of record, Son et al, (US-PGPUB 2014/0016871), discloses a gaze estimation device, comprising: at least one memory, (130 in Fig. 1) storing instructions; and at least one processor, (160 in Fig. 1), configured to execute the instructions to perform: estimating a gaze of a face included in a face image with a plurality of estimators, (Par. 0097-0098, “see the Final office action (FOA) for more details”); and determining a gaze of the face, based on first condition information including a condition relating to capture of the face image, (Par. 0097, “see FOA for more details”); wherein the plurality of estimators are learned based on face images different in the condition from one another, (Par. 0097-0098, “see FOA for more details”); but fails to teach or suggest, either alone or in combination with the other cited references, the executing weighted  estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information, wherein the weight is determined based on an overlap a ratio at which ranges of gazes overlap.

	A further prior art of record, Sakata (US-PGPUB 2013/0194177) discloses the executing weighted calculation conforming to a weight determined for each of a plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information, (see at least: Fig. 4, and Par. 0087-0088, the eye gaze measuring unit 106, which applies, to the detected face regions each having a face part feature point, and cuts out a region image of each face part feature point (S503 in Fig. 4). Here, the face part feature point is associated with each reference face orientation, [i.e., first condition information]; and then calculates correlation degrees between the cut-out region images and pre-stored template Images (S504 in Fig. 4). Then, based on the ratio of the calculated correlation degrees, the eye gaze measuring unit 106 calculates a weighted sum by weighting and adding angles of the corresponding reference face orientations, [i.e., the pre-stored template Images implicitly include plurality of face orientations and angles, “second condition information with estimators”, and that the weight sum is implicitly determined based on the second condition information and the first condition information, as it’s calculated based on a result of comparison between the cut-out region images and pre-stored template Images, which are associated with the first condition information and the second condition information with estimators, respectively). However,  estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; Sakata fails to teach or suggest, either alone or in combination with the other cited references, wherein the weight is determined based on an overlap a ratio at which ranges of gazes overlap.

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Hou et al, (CN 109492514) , discloses learning plurality of estimators  using face images which are captured in a plurality of imaging conditions that are different from each other (see at least: Par. 0082-0083, using a face multi-angle acquisition angle camera and a light source position camera, for respectively collecting face images of various angles and eye images taken at the corresponding gaze position of the eye, [i.e., using face images which are captured in a plurality of imaging conditions that are different from each other to implicitly estimating plurality of line of sights for each one of face images of various angles)

-- Ackerman et al, (US-PGPUB 20150003819), determining a gaze based on an imaging condition by imaging device, (Par. 0031).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/08/2021